DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Application filed September 11, 2020.
	Claims 1-20 are pending.  Claims 1 and 16 are independent.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 received on October 16, 2020.
Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on September 11, 2020 and October 2, 2020.  These IDSs have been considered.
Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.   
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (U.S. 2020/0185047).
	Regarding independent claim 1, Lee discloses a semiconductor memory device (Fig. 1) comprising:
	first to fourth memory cell transistor (Fig. 5: see for example, memory cells transistor in a row couple to WL1) each configured to store first data when having a first threshold voltage and to store second data which is different from the first data when having a second threshold voltage which is higher than the first threshold voltage (see page 7, par. 0109);
	a first word line coupled to the first to fourth memory cell transistor (Fig. 5: WL1 couple first to fourth memory cell transistor MC);
	a first bit line coupled to the first memory cell transistor (Fig. 5: BL1);
	a second bit line coupled to the second memory cell transistor (Fig. 5: BL2);
	a third bit line coupled to the third memory cell transistor (Fig. 5: BL3);
	a fourth bit line coupled to the fourth memory cell transistor (Fig. 5: BLm); and
(Fig. 1: 120, 130, 140 and 150) configured to execute a write operation (see page 4, par. 0067), wherein
	in the write operation, the controller executes multiple program loops including a first program loop and a second program loop after the first program loop, each including a program operation and a verify operation (see pages 1-2, par. 0011), and causes each of the first memory cell transistor and the second memory cell transistor to store the first data and each of the third memory cell transistor and the fourth memory cell transistor to store the second data (see page 7, par. 0109),
	in the program operation of the first program loop, the controller applies a first voltage to each of the first to fourth bit lines when applying a program voltage to the first word line (see page 4, par. 0068),
	in the verify operation of the first program loop, the controller classifies the first and second memory cell transistors into a first group of memory cell transistors each having a low threshold voltages and a second group of memory cell transistors each having a high threshold voltages by applying a first verify voltage to the first word line (see Abstract),
	in the program operation of each of a plurality of program loops that are executed after the first program loop and before the second program loop, when applying a stepped-up program voltage to the first word line (Fig. 11: S390), the controller applies the first voltage to the first bit line when a verification of the first memory cell transistor included in the first group has not been passed (Fig. 11: after S380 is equal “NO,” step S310 is performed), and applies a second voltage which is different from the first voltage to the second bit line when a verification of the second memory cell transistor (Fig. 11: after S380 is equal “NO,” step S330 is performed),
	in the program operation of the second program loop, when applying a stepped-up program voltage to the first word line (Fig. 15: S480), the controller applies the first voltage to each of the third and fourth bit lines (Fig. 15: step S470 after step S440 is equal “NO”),
	in the verify operation of the second program loop, the controller classifies the third and fourth memory cell transistors into a third group of memory cell transistors each having a low threshold voltages (Fig. 17B: Group C) and a fourth group of memory cell transistors each having a high threshold voltages by applying a second verify voltage which is higher than the first verify voltage to the first word line (Fig. 17B: Group D), and
	in the program operation of each of a plurality of program loops that are executed after the second program loop, when applying a stepped-up program voltage to the first word line, the controller applies the first voltage to the third bit line when a verification of the third memory cell transistor included in the third group has not been passed, and applies the second voltage to the fourth bit line when a verification of the fourth memory cell transistor included in the fourth group has not been passed (Fig. 15: after step S480, the process from S410-S430 is repeated again, and if S430 is equal “NO,” the bit line voltage will be V1 for Group C and V2 for Group D, as shown in Fig. 17B, see also page 11, par. 0152).
	Regarding claim 2, Lee discloses wherein the second voltage is higher than the first voltage (see page 9, par. 0134).
Regarding claim 3, Lee discloses the limitations with respect to claim 2.
	As discussed above, Lee’s semiconductor memory device is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “in the program operation of each of a plurality of program loops that are executed after the first program loop and before the second program loop, when applying the stepped-up program voltage to the first word line, the controller applies the first voltage to each of the third and fourth bit lines.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 4, Lee discloses the limitations with respect to claim 2.
	As discussed above, Lee’s semiconductor memory device is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “in the program operation of each of the plurality of program loops that are executed after the first program loop and before the second program loop, when applying the stepped-up program voltage to the first word line, the controller applies the second voltage to each of the third and fourth bit lines.”
show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 5, Lee discloses the limitations with respect to claim 1.
	As discussed above, Lee’s semiconductor memory device is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “in each of the program loops, the controller applies a third voltage which is higher than the first and second voltages to the first bit line when the verification of the first memory cell transistor has been passed, applies the third voltage to the second bit line when the verification of the second memory cell transistor has been passed, applies the third voltage to the third bit line when the verification of the third memory cell transistor has been passed, and applies the third voltage to the fourth bit line when the verification of the fourth memory cell transistor has been passed.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 6, Lee discloses the limitations with respect to claim 5.
	As discussed above, Lee’s semiconductor memory device is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “wherein the first verify voltage is a verify voltage for the first data.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 7, Lee discloses the limitations with respect to claim 5.
	As discussed above, Lee’s semiconductor memory device is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “wherein the second verify voltage is a verify voltage of the second data.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 8, Lee discloses wherein the second program loop is an N-th (where N is an integer larger than or equal to 1) program loop (see page 8, par. 0117).
	Regarding claim 9, Lee discloses fifth and sixth memory cell transistors coupled to the first word line (Fig. 5: first row of WL1 comprises a plurality of memory cells from MC1-MCm);
	a fifth bit line coupled to the fifth memory cell transistor (Fig. 5: within BLKc are a BL5 (not shown in figures));
	a sixth bit line coupled to the sixth memory cell transistor (Fig. 5: within BLKc are a BL6 (not shown in figures)), wherein
	the program loops further include a third program loop after the second program loop (see page 1-2, par. 0011).
	As discussed above, Lee’s semiconductor memory device is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “the write operation, the controller causes each of the fifth and sixth memory cell transistors to store third data which is different from the first and second data, in the program operation of the third program loop, when applying a stepped-up program voltage to the first word line, the controller applies the first voltage to each of the fifth and sixth bit lines, in the verify operation of the third program loop, the controller classifies the fifth and sixth memory cell transistors into a fifth group of memory cell transistors each having a low threshold voltages and a sixth group of memory cell transistors each having a high threshold voltages by applying a third verify voltage which is higher than the second verify voltage to the first word line, and in the program operation of each of a 
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 10, Lee discloses wherein the second voltage is higher than the first voltage (see page 9, par. 0134).
Regarding claim 11, Lee discloses the limitations with respect to claim 10.
	As discussed above, Lee’s semiconductor memory device is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “the program operations after the first program loop and before the second program loop, when applying the stepped-up program voltage to the first word line, the controller applied the first voltage to each of the third to sixth bit lines, and in the program operations after the second program loop and before the third program loop, when applying the stepped-up 
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 12, Lee discloses the limitations with respect to claim 10.
	As discussed above, Lee’s semiconductor memory device is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “the program operations after the first program loop and before the second program loop, when applying the stepped-up program voltage to the first word line, the controller applies the second voltage to each of the third to sixth bit lines, and in the program operations after the second program loop and before the third program loop, when applying the stepped-up program voltage to the first word line, the controller applies the second voltage to each of the fifth and sixth bit lines.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 13, Lee discloses the limitations with respect to claim 9.
	As discussed above, Lee’s semiconductor memory device is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “each of the program loops, the controller applies a third voltage which is higher than the first voltage and second voltage to the first bit line when the verification of the first memory cell transistor has been passed, applies the third voltage to the second bit line when the verification of the second memory cell transistor has been passed, applies the third voltage to the third bit line when the verification of the third memory cell transistor has been passed, applies the third voltage to the fourth bit line when the verification of the fourth memory cell transistor has been passed, applies the third voltage to the fifth bit line when the verification of the fifth memory cell transistor has been passed, and applies the third voltage to the sixth bit line when the verification of the sixth memory cell transistor has been passed.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 14, Lee discloses the limitations with respect to claim 9.

For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 15, Lee discloses wherein the second program loop is an N-th (where N is an integer larger than or equal to 1) program loop (see page 8, par. 0117), and
the third program loop is an M-th (where M is an integer larger than N) program loop (see page 8, par. 0117).
Regarding independent claim 16, Lee discloses a semiconductor memory device (Fig. 1) comprising:
first to fourth memory cell transistors (Fig. 5: see for example, memory cells transistor in a row couple to WL1);
a first word line coupled to the first to fourth memory cell transistors (Fig. 5: WL1 couple first to fourth memory cell transistor MC);
a first bit line coupled to the first memory cell transistor (Fig. 5: BL1);
a second bit line coupled to the second memory cell transistor (Fig. 5: BL2);
(Fig. 5: BL3);
a fourth bit line coupled to the fourth memory cell transistor (Fig. 5: BLm); and
a controller (Fig. 1: 120, 130, 140 and 150) configured to:
in a verify operation of a first program loop, determine that the first and second memory cell transistors are in a first state and second state, respectively, by applying a first verify voltage to the first word line (see Abstract);
in a second program loop after the first program loop,
in a program operation, apply a first voltage to the first bit line when a verification of the first memory cell transistor has not been passed (Fig. 11: after S380 is equal “NO,” step S310 is performed), and apply a second voltage which is different from the first voltage to the second bit line when a verification of the second memory cell transistor has not been passed (Fig. 11: after S380 is equal “NO,” step S330 is performed), and
in a verify operation of a third program loop after the second program loop, determine that the third and fourth memory cell transistors are in a third state and fourth state, respectively, by applying a second verify voltage which is higher than the first verify voltage to the first word line (Fig. 17B: Group C and Group D); and
in a fourth program loop after the third program loop,
in a program operation, apply the first voltage to the third bit line when a verification of the third memory cell transistor has not been passed, and apply the second voltage to the fourth bit line when a verification of the fourth memory cell transistor has not been passed (Fig. 15: after step S480, the process from S410-S430 is repeated again, and if S430 is equal “NO,” the bit line voltage will be V1 for Group C and V2 for Group D, as shown in Fig. 17B, see also page 11, par. 0152).
As discussed above, Lee’s semiconductor memory device is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations relating to function of “in a verify operation, refrain from using the first verify voltage, and in a verify operation, refrain from using the first and second verify voltages.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 17, Lee discloses wherein the second voltage is higher than the first voltage (see page 9, par. 0134).
Regarding claim 18, Lee discloses in the program operation of the first program loop, the controller applies the first voltage to each of the first to fourth bit lines (see page 4, par. 0068).
Regarding claim 19, Lee discloses wherein the first state is a state in which the first memory cell transistor has a threshold voltage lower than the first verify voltage (see Abstract), and
the second state is a state in which the second memory cell transistor has a threshold voltage higher than or equal to the first verify voltage (see Abstract).
Regarding claim 20, Lee discloses wherein the third state is a state in which the third memory cell transistor has a threshold voltage lower than the second verify voltage (Fig. 17B: Group C), and 
the fourth state is a state in which the fourth memory cell transistor has a threshold voltage higher than or equal to the second verify voltage (Fig. 17B: Group D).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825